TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 22, 2021



                                     NO. 03-19-00786-CV


     Appellant, The City of Austin d/b/a Austin Energy // Cross-Appellant, Saljar, Inc.
                               d/b/a OK Corral Night Club

                                                v.

            Appellee, Maria Del Rosario Membreno Lopez as Next Friend of
Jaime Antonio Membreno Lopez // Cross-Appellee, The City of Austin d/b/a Austin Energy


         APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES BAKER, TRIANA, AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the final judgment signed by the trial court on August 5, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. Appellant

and cross-appellant shall each bear the costs of appeal incurred by that party, both in this Court

and in the court below.